Jackson, Chief Justice,
concurring.
I approve of the judgment not dismissing this writ of error, on the ground that the interrogatories are not properly documentary evidence. It may be abbreviated, just as any other testimony, by personal witnesses, and a brief of it made part of the record-, • just as a brief of personal testimony on the stand. The remainder of the written evidence was either agreed to be abbreviated or was part of the record of the case, and came up legitimately as part of it. So understanding the record the judgment refusing to dismiss the writ of error does not collide with former adjudications, and I concur in it. In the judgment of reversal, I concur, for the reasons given in the opinion of the court.